IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :                No. 303 EAL 2014
                              :
              Petitioner      :
                              :                Petition for Allowance of Appeal from the
                              :                Unpublished Memorandum and Order
          v.                  :                of the Superior Court at No. 1917 EDA
                              :                2012 filed March 25, 2014, vacating
                              :                the Order of the Philadelphia County
JOHN JACKSON,                 :                Court of Common Pleas at No.
                              :                CP-51-CR-0203341-2004 filed
              Respondent      :                May 25, 2012


                                          ORDER


PER CURIAM

       AND NOW, this 31st day of December, 2014, the Petition for Allowance of

Appeal is hereby GRANTED. The order of the Superior Court remanding the case for

an evidentiary hearing to assess whether counsel had a reasonable basis for not

objecting to the detective’s testimony is VACATED, in light of respondent’s failure to

aver facts in his PCRA petition establishing his right to relief.       See 42 Pa.C.S.

§ 9543(a); Commonwealth v. Hanible, 30 A.3d 426, 438-43 (Pa. 2011); see also

Commonwealth v. Spotz, 84 A.3d 294, 319 (Pa. 2014) (remand for reasonable-basis

hearing unnecessary where it is apparent petitioner failed to establish prejudice

(citations omitted)). Jurisdiction relinquished.

       Mr. Justice Saylor files a Dissenting Statement.

       Madame Justice Todd joins Dissenting Statement.